Citation Nr: 0722276	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-39 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1978 to July 1979 
and June 1983 to December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania and issued by the RO in Buffalo, 
New York.  In that rating decision, the RO denied service 
connection for bilateral hearing loss.  The veteran's 
disagreement with that decision led to this appeal.  The 
veteran testified before the undersigned Veterans Law Judge 
in June 2006; a transcript of that hearing has been made part 
of the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his bilateral hearing loss began 
during or as the result of service.  He specifically asserts 
that his hearing deficit is due to his exposure to excessive 
noise while on active duty.  The record indicates that the 
veteran is a surgeon and that he had over twenty years of 
active service, to include in a field artillery unit.

The veteran underwent a VA audiological examination in April 
2004.  At that time, testing showed puretone thresholds, in 
decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
10
25
5
0
15
LEFT
20
30
30
0
15

Speech recognition scores using the Maryland CNC test were 
recorded as 98 percent in the right ear and 96 percent in the 
left ear.

The RO denied service connection for bilateral hearing loss 
on the basis that the veteran does not currently have current 
hearing loss disability.  Impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent. 

While the record confirms the RO's finding that the medical 
evidence does not show a current hearing loss disability in 
either ear as defined by 38 C.F.R. § 3.385, in his testimony 
before the Board, the veteran argued that the April 2004 
audiological testing results do not adequately reflect the 
current level of his hearing loss.  To substantiate this 
argument, he cited audiological testing performed in June 
2003, while he was still on active duty, which showed that 
the veteran had a hearing loss disability in the left ear.  
He also testified that his hearing loss has increased in 
severity since the April 2004 examination.  

In view of the foregoing, to include the veteran's contention 
that his hearing loss has worsened since the April 2004 
examination, the Board finds that this appeal must be 
remanded in order to obtain a more current audiological 
examination to determine if he has a hearing loss disability 
and, if so, a competent opinion must be obtained that 
addresses the contended causal relationship.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  All VA treatment reports, which 
pertain to the veteran's claim for 
bilateral hearing loss, must be obtained 
for inclusion in the claims file.

2.  Arrange for a VA audiology 
examination of the veteran to determine 
if he has a hearing loss disability in 
either ear and the approximate onset date 
or etiology of such hearing loss.  The 
claims file must be made available for 
review by the examiner.

After the completion of the audiological 
testing and review of the relevant 
evidence in the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or higher) that any 
hearing loss that is present began during 
service (from June 1978 to July 1979 and 
June 1983 to December 2003) or is 
causally related to any incident of 
active duty, to include exposure to 
excessive noise.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the clinician must resort to 
speculation to answer the question, he or 
she should so state.

3.  Thereafter, the veteran's claim for 
service connection for bilateral hearing 
loss must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran must be provided with a 
supplemental statement of the case, 
which addresses all of the evidence 
received since the September 2005 
statement of the case was issued.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).



